Case 3:18-cv-04132-AET-TJB Document 42 Filed 07/30/19 Page 1 of 1 PagelD: 313

Moritt Hock
& Hamroff.::

ATTOENEYVS AT LAW

Kelly D. Schneid
Associate

NY & NJ Bars

Direct Dial: (516) 880-7253

Email: kschneid(@moritthock.com
July 29, 2019

Via ECF and Facsimile at (609) 989-2007

Honorable Anne E. Thompson

Clarkson S. Fischer Federal Building & U.S. Courthouse
402 E. State Street

Trenton, New Jersey 08608

Re: McKesson Corporation v. Janakiram Ajjarapu
U.S.D.C., D.N.J. (Civil Action No. 3:18-CV-04132-AET-TJB)

Dear Judge Thompson:

This firm represents plaintiff McKesson Corporation (“Plaintiff”) in the above-referenced
matter. Pursuant to Letter Order dated July 15, 2019 (Docket No. 34), Your Honor permitted
Plaintiff to file its Reply in Further Support of its Motion for Summary Judgment along with its
Statement of Undisputed Material Facts under Local Civil Rule 56.1 by July 16, 2019. In the
Letter Order, Your Honor further permitted defendant Janakiram Ajjarapu (“Defendant”) to
“submit a response to the statement of undisputed matertal facts by July 23, 2019” (Docket No.
34), which date was extended to July 29, 2019 (Docket No. 38).

It has come to my attention that Defendant just filed a Response to the Statement of
Undisputed Material Facts (Docket No. 40) along with its own Statement of Disputed Material
Facts, mistakenly titled “Defendant Janakiram Ajjarapu’s Local Rule 56.1 Statement of
Undisputed [sic] Material Facts” (Docket No. 39). To the extent that the Court shall permit
Defendant’s Statement of Disputed Material Facts to stand, Plaintiff respectfully requests that,
pursuant to the plain language of Local Rule 56.1, which requires a movant to respond to any
such supplemental statement, that Plaintiff be permitted until August 2, 2019 to submit this
required response. If Your Honor has any questions, please contact me at any time.

Respectfully submitted,
Denied. 7" it heh
y Schneid, Esq.

Drns E Poy Kell

cc: Seema M. Singh, Esq. via email at seema@ssinghlaw.com

 

1407 Broadway, 39" Floor, New York, New York 10018{ P: 212 239 2000 | D: 222-239-7278
www. moritthock.com
